I114th CONGRESS2d SessionH. R. 5651IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Ms. Maxine Waters of California introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo prohibit the Secretary of Transportation from approving under subtitle VII of title 49, United States Code, any project for the relocation of Runway 24R at Los Angeles International Airport, and for other purposes. 
1.Short titleThis Act may be cited as the LAX Community Safety Act of 2016. 2.FindingsCongress finds the following: 
(1)Los Angeles International Airport (in this Act referred to as LAX) is located in an urban environment and is surrounded on 3 sides by cities and communities in Los Angeles County, California, and is bounded on the fourth side by the Pacific Ocean. (2)LAX occupies approximately 3,400 acres, a relatively small area compared to other airports with comparable passenger volumes and aircraft operations, and this relatively small area results in a higher ratio of operations to acres, which is a measure used to assess overall runway safety risks. 
(3)LAX has 2 pairs of parallel runways— (A)Runways 24R and 24L, which are located north of the main terminals and known collectively as the North Runways; and 
(B)Runways 25R and 25L, which are located south of the main terminals and known collectively as the South Runways. (4)Los Angeles World Airports, which operates LAX, has proposed relocating Runway 24R north of its current location and argues that doing so would improve safety. 
(5)A panel of academic experts studied the configuration of LAX and concluded that the airport is safe under the current configuration. (6)Relocating Runway 24R farther to the north would increase noise, air pollution, and other environmental impacts on residents, schools, churches, and businesses in— 
(A)the communities of Westchester and Playa del Rey, which lie adjacent to the north side of LAX; and (B)the City of Inglewood and the community of South Los Angeles, which lie to the east of LAX underneath the arrival flight path. 
(7)Relocating Runway 24R farther to the north would bring the risk of an aircraft accident closer to homes, schools, churches, and businesses in Westchester and Playa del Rey and, consequently, reduce safety for people who live and work in these communities. (8)Relocating Runway 24R farther to the north would necessitate resetting the runway protection zone for LAX, which could require the removal of businesses and homes in Westchester and Playa del Rey to meet new runway protection zone requirements. 
(9)State and local officials who represent the communities surrounding LAX have expressed opposition to relocating Runway 24R farther to the north. (10)Community members of Westchester and Playa del Rey have expressed strong opposition to relocating Runway 24R farther to the north. 
(11)Relocating Runway 24R farther to the north is not in the best interests of the communities surrounding LAX. 3.Los Angeles International AirportThe Secretary of Transportation may not approve under subtitle VII of title 49, United States Code, any project for the relocation of Runway 24R, or for construction of a runway north of the location of Runway 24R on the date of enactment of this Act, at Los Angeles International Airport. 
